

115 HRES 30 IH: Condemning the Dog Meat Festival in Yulin, China, and urging China to end the dog meat trade.
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 30IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Hastings (for himself, Mr. Grijalva, Ms. Frankel of Florida, Mr. Johnson of Georgia, Mr. Conyers, Mr. Perry, Mr. Zeldin, Ms. DeLauro, Mr. Nadler, Ms. DelBene, Mr. Cartwright, Mr. Schiff, Mr. Cohen, Mr. Buchanan, Mr. Yarmuth, Mr. Connolly, Mr. Payne, Mr. Stivers, Mr. LoBiondo, Mr. Lewis of Georgia, Mr. Sablan, Mr. Sarbanes, Ms. Moore, Ms. Wilson of Florida, Mr. Donovan, Mr. Swalwell of California, Mr. Deutch, Mr. Lance, Ms. Titus, Mr. DeFazio, Ms. Tsongas, Ms. Castor of Florida, Mr. Pocan, Ms. Sánchez, Mr. Cárdenas, Mr. Bishop of Michigan, Mr. Perlmutter, Mr. Blumenauer, Ms. Roybal-Allard, Ms. Pingree, Mr. Langevin, Mr. Welch, Ms. Schakowsky, Mr. Costello of Pennsylvania, Mr. Keating, Mrs. Watson Coleman, Ms. Matsui, Mr. Smith of New Jersey, Mr. Murphy of Pennsylvania, and Mr. Upton) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the Dog Meat Festival in Yulin, China, and urging China to end the dog meat trade.
	
 Whereas the Dog Meat Festival in Yulin, China, was launched by dog meat traders during the period of 2009 to 2010 as a commercial enterprise to boost flagging sales of dog meat;
 Whereas a reported 10,000 dogs are captured and slaughtered each year for the Dog Meat Festival, and more than 10,000,000 dogs are killed in China each year for the dog meat trade;
 Whereas many of these dogs are stolen pets, still wearing collars when they reach the slaughterhouses;
 Whereas many dogs die during transport to the slaughterhouses after days or weeks without food or water, and others suffer illness and injury during transport, such as broken bones;
 Whereas dogs who reach the slaughterhouses are typically beaten to death with shocking brutality, without any regard for their welfare;
 Whereas these dogs also suffer mentally from watching other dogs being killed, then disemboweled and blow-torched in front of them;
 Whereas respected animal welfare organizations have exposed the extreme suffering of dogs at the Dog Meat Festival and determined that such suffering would breach the animal welfare laws of the United States;
 Whereas dog slaughter in Yulin happens in residential areas and public marketplaces, imposing scenes of extreme animal cruelty on local residents, including young children who may, as a result, suffer psychological trauma and desensitization;
 Whereas the dog meat trade—the capture, transport, and butchering of dogs and the consumption of dog meat—poses a risk to human health by exposing people to a multitude of diseases, including rabies and cholera;
 Whereas dog meat traders sell meat from dogs who have died of poisoning by dog thieves or unknown causes or who have been slaughtered without the required vaccination and health records;
 Whereas the dog meat trade breaches China’s food safety laws and regulations that ban processing and selling meat from livestock who have died of illnesses or unknown causes;
 Whereas, in 2011, China's Agriculture Ministry issued a regulation to limit the illegal transport of dogs by requiring one certificate for one dog, applicable to any dog who is shipped across provincial boundaries;
 Whereas dog transporters are unable to produce one certificate for one dog because many of the animals are stolen pets or the certificates are too costly to provide; Whereas, although the Yulin city government withdrew as a sponsor of the Dog Meat Festival, it has taken no meaningful action to enforce China's existing laws and regulations on animal disease control, food safety, trans-provincial dog transport, or youth protection, all of which are breached by the dog meat trade;
 Whereas millions of Chinese citizens recently voted in support of a legislative proposal by Zhen Xiaohe, a deputy to the National People’s Congress of China, to ban the dog meat trade;
 Whereas the majority of people in China do not consume dog meat and dog meat is not a part of mainstream Chinese culinary practice; and
 Whereas tens of millions of people around the world have called upon the Government of China, the Governor of the Guangxi Autonomous Region, and the Mayor of Yulin to officially end the Dog Meat Festival and stop the mass slaughter of dogs all year round in Yulin: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the Dog Meat Festival in Yulin because it—
 (A)is a spectacle of extreme animal cruelty; (B)is a commercial activity claimed by proponents to be in the name of tradition, but is not actually grounded in Chinese history;
 (C)is opposed by a majority of the Chinese people; and (D)threatens global public health;
 (2)urges the Government of China and the Yulin authorities to enforce the 2011 Agriculture Ministry of China Regulation on the Quarantine of Dogs at the Place of Origin that requires one certificate for one dog who is on board a trans-provincial transport truck;
 (3)encourages the Government of China and the Yulin authorities to enforce China’s food safety laws regulating the processing and sale of animal products;
 (4)urges the Government of China and the Yulin authorities to impose a ban on the killing and eating of dogs as part of Yulin’s festival;
 (5)urges the National People's Congress of China to enact an animal anticruelty law with provisions banning the dog meat trade; and
 (6)affirms the commitment of the United States to the protection of animals and to the progress of animal protection around the world.
			